Citation Nr: 1017820	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-38 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
schizophrenia, catatonic type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.J.C.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to 
September 1947, and from September 1947 to March 1949.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  

In March 2010, the Veteran and his grandson testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in Columbia, South Carolina; a transcript of that 
hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected schizophrenia, catatonic 
type, is manifested by total occupational and nearly total 
social impairment, due to such symptoms as: gross impairment 
in social functioning; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time; serious memory 
loss; and inability to maintain employment.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular disability 
evaluation for schizophrenia, catatonic type, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.2, 4.10, 4.130, Diagnostic Code 9202 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the Veteran in substantiating his claim.

Rating of Schizophrenia

Service connection for schizophrenia, catatonic type, was 
granted in an August 1949 rating decision.  An initial 10 
percent rating was assigned from March 1949, with a 
noncompensable rating to be assigned from March 1950.  A 
November 1955 rating decision increased the rating to 10 
percent from August 1955.  A May 1961 rating decision reduced 
the rating to noncompensable from July 1961.  A January 1962 
rating decision restored the 10 percent rating from the date 
of the reduction.  

The Veteran filed his current claim for increase in March 
2008.  The July 2008 rating decision on appeal increased the 
rating to 50 percent from March 24, 2008, the date of the 
claim for increase.  Subsequently, an August 2009 rating 
decision increased the rating to 70 percent, also from March 
24, 2008.  The Veteran contends that he is entitled to a 100 
percent rating.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The VA rating schedule provides for evaluating schizophrenia, 
catatonic type, under 38 C.F.R. § 4.130, Diagnostic Code 
9202.  The condition is evaluated under a General Rating 
Formula for Mental Disorders, which, in pertinent part, 
provides a 100 percent rating for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The current 70 percent rating contemplates occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Also of relevance to the evaluation of service-connected 
mental disorders is the Global Assessment of Functioning 
(GAF) rating, which is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 Vet. 
App. 266 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).


A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A VA examination was conducted in May 2008; after reviewing 
the claims folder, the examiner provided an examination 
report dated in July 2008.  The examiner noted that the 
Veteran was a poor historian for personal information and 
lacked insight into his mental health problems.  The Veteran 
had difficulty with mental status examination.  He also 
demonstrated difficulty with his thought process.  His speech 
was slow and halting, and he had difficulty with attention 
and memory.  The examiner noted that the Veteran demonstrated 
severe impairment in functioning.  The examiner diagnosed 
schizophrenia, catatonic type, and assigned a Global 
Assessment of Functioning (GAF) score of 43.

A VA examination was conducted in March 2009.  The examiner 
noted that the Veteran was an unreliable historian.  The 
Veteran reported that he had last worked a year earlier 
picking up trash in the country.  He was a widower who lived 
alone and had a fair relationship with his children and 
grandchildren.  He denied any close or casual friends.  The 
Veteran reported that he tried to do some cooking and 
cleaning.  On examination, the Veteran was not sure about the 
year.  He was attentive, but his affect was constricted.  His 
speech was slow and his thought content impoverished.  The 
Veteran's memory was severely impaired for immediate 
information, and he had difficulty recalling recent and 
remote events as well.  Concentration was poor and the 
Veteran had very little insight into his current condition.  
The examiner assigned a GAF score of 47.  After reviewing the 
claims folder, the examiner provided an addendum report dated 
in July 2009 in which she stated that she felt comfortable 
with a diagnosis of schizophrenia and had no other changes to 
the previous report.

At the hearing before the undersigned, the Veteran's grandson 
testified that the Veteran's family kept a close eye on him 
and that the Veteran would not be able to live on his own 
much longer.

The records show that the Veteran is currently unemployed and 
largely isolated.  He depends upon frequent visits from 
family members and acquaintances to assist him with his 
activities of daily living.  Examinations show disorientation 
to time and serious memory loss, and he has been assigned GAF 
scores indicative of an inability to work or maintain social 
relationships.

The Veteran's symptoms as documented by the medical and lay 
evidence show a disability manifested by total occupational 
and nearly total social impairment.  Resolving all doubt in 
the Veteran's favor, the Board finds that the service 
connected psychiatric disability currently approximates the 
criteria for a 100 percent rating.  38 U.S.C.A. § 5107; 38 
C.F.R. § 4.7, 4.21; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

A disability rating of 100 percent for schizophrenia, 
catatonic type, is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


